IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JOHNNY BERNARD MCGEE,

             Appellant,

 v.                                                   Case No. 5D16-3785

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 28, 2017

Appeal from the Circuit Court
for Osceola County,
A. James Craner, Judge.

James S. Purdy, Public Defender, and
Robert E. Wildridge, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Johnny Bernard McGee appeals his judgment and sentence for robbery with a

firearm, improper exhibition of a firearm, possession of a firearm by a convicted felon,

and false imprisonment. McGee’s primary contention upon appeal is that the trial court
erred in handling a discovery violation caused by the late disclosure of a videotape

depicting the robbery. We affirm on this issue without discussion.

       However, McGee’s written judgment and sentence contain a scrivener’s error. In

Count Four, they indicate that McGee was convicted of false imprisonment with a

weapon, but the jury found McGee guilty of the lesser included offense of false

imprisonment. The State concedes error. Accordingly, we remand for correction of this

scrivener’s error.


       AFFIRMED in part; REMANDED to correct scrivener’s error.


SAWAYA, WALLIS, and EISNAUGLE, JJ., concur.




                                           2